UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4578



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GARRIS MAURICE GRIFFIN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Samuel G. Wilson, District
Judge. (CR-04-00008)


Submitted:   May 25, 2005                     Decided:   June 7, 2005


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sherwin J. Jacobs, Harrisonburg, Virginia, for Appellant. John L.
Brownlee, United States Attorney, Donald R. Wolthuis, Assistant
United States Attorney, Lara Kate Jacobs, Third-Year Practice Law
Student, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Garris Maurice Griffin appeals the 100-month sentence

imposed after he pled guilty, without a written plea agreement, to

an information charging him with possession of a number of firearms

by a convicted felon, in violation of 18 U.S.C. § 922(g)(1) (2000).

Citing Blakely v. Washington, 124 S. Ct. 2531 (2004), Griffin

contends only that his Sixth Amendment right to a jury trial was

violated because the district court enhanced his sentence under

U.S. Sentencing Guidelines Manual § 2K2.1(b)(1)(C) and (b)(4)

(2003), based upon findings by a preponderance of the evidence that

thirty-four stolen firearms were involved in the offense.              We

affirm.

          In United States v. Booker, 125 S. Ct. 738 (2005), the

Supreme Court held that the mandatory manner in which the federal

sentencing     guidelines   required   courts   to   impose    sentencing

enhancements based on facts found by the court by a preponderance

of the evidence violated the Sixth Amendment.            Id. at 746, 750

(Stevens, J., opinion of the Court).         The Court reaffirmed its

holding in Apprendi v. New Jersey, 530 U.S. 466 (2000), that “[a]ny

fact (other than a prior conviction) which is necessary to support

a   sentence    exceeding   the   maximum   authorized    by   the   facts

established by a plea of guilty . . . must be admitted by the

defendant . . . .”   Booker, 125 S. Ct. at 756 (Stevens, J., opinion

of the Court).    Our review of the record in this case convinces us


                                  - 2 -
that no Sixth Amendment violation occurred because, at the plea

hearing, Griffin admitted the facts supporting the enhancements.

          Accordingly, we affirm Griffin’s sentence.*   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                          AFFIRMED




     *
      We decline to review the issue of whether the district court
erred in sentencing Griffin under a mandatory guidelines regime,
see Booker, 125 S. Ct. at 756-67 (Breyer, J., opinion of the
Court), because he did not raise that issue on appeal. See United
States v. White, 405 F.3d 208, 216 n.5 (4th Cir. 2005).

                              - 3 -